 


109 HR 3110 IH: To amend the Endangered Species Act of 1973 to provide for treatment of distinct population segments of the Eastern oyster as separate species.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3110 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to provide for treatment of distinct population segments of the Eastern oyster as separate species. 
 
 
1. Treatment of distinct population segments of Eastern oyster as separate speciesSection 3(16) of the Endangered Species Act of 1973 (16 U.S.C. 1532(16)) is amended— 
(1)by striking and any and inserting , any; and 
(2)by inserting before the period the following: , and any distinct population segment of the Eastern oyster (Crassostrea virginica) which interbreeds when mature.   
 
